DETAILED ACTION
This is in response to the Amendment filed 4/13/2021 wherein claims 2 and 14-19 are canceled, claim 13 is withdrawn, and claims 1 and 3-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/13/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 depends on claim 9 and recites “wherein the electronic control unit (ECU) is configured to compare an aftertreatment temperature to an aftertreatment temperature threshold when the air-fuel-ratio (AFR) is greater than the AFR threshold”, however, these limitations are already required by claim 9. Therefore, claim 11 does not further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2017/0138317) in view of Wacknov et al. (US 2002/0175522).
Regarding Independent Claim 1, Gokhale teaches (Figures 1-3) an engine (see Figure 1) for a vehicle (100), comprising: 
a compressor (130) configured to intake charge air (from 104; see Paragraph 0014);
a burner (at 102) operatively coupled to (via 108; see Figure 1) the compressor (130), wherein the burner (at 102) is configured to burn fuel (from 182) to heat the charge air (from 104) that is compressed by the compressor (130) to form an exhaust (106);

a turbine (129) operatively coupled to (see Figure 1) the aftertreatment device (132) and operatively coupled to (via 131) the compressor (130), wherein an input (at the inlet of 129; see Figure 1) of the turbine (129) is directly connected to (see Figure 1) the output (at the outlet of 132; see Figure 1) of the aftertreatment device (132), wherein the turbine (129) is configured such that a flow of the treated exhaust (from 132; see Figure 1) drives the turbine (129) and the compressor (130, via 131; see Paragraph 0026),
wherein the aftertreatment device (132) is a combined diesel oxidation catalyst and diesel particulate filter (the emission control device 132 may include a combination of a diesel particulate filter and a diesel oxidation catalyst; see Paragraph 0031). Gokhale does not teach that the engine is a microturbine system for a vehicle, comprising: a generator, wherein the compressor is operatively coupled to the generator, wherein the burner includes a piston-less combustion chamber, wherein the exhaust drives the turbine and the compressor to power the generator.
Wacknov teaches (Figures 1-23) a microturbine system (Paragraph 0003; see Figure 2) for a vehicle (Paragraph 0218), comprising: a generator (10); a compressor (40) operatively coupled to (via 76) the generator (10), wherein the compressor (40) is configured to intake charge air (22); a burner (50) operatively coupled to (see Figure 2) the compressor (40), wherein the burner (50) includes a piston-less combustion chamber (between 52 and 54; see Figures 1D-1E) configured to burn fuel (from 58) to heat the charge air (from 55) that is compressed by the compressor (40) to form an exhaust (from 50 to 70), wherein the exhaust (from 50 to 70) drives the turbine (70; see Paragraph 0044) and (via the common shaft; see Figure 2 and Paragraph 0215) the compressor (40) to power (via 76) the generator (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale to include the microturbine system for a vehicle comprising: a 
It is further noted that a simple substitution of one known element (in this case, the burner of Gokhale) for another (in this case, the burner of Wacknov) to obtain predictable results (in this case, to flow a combustion gas through turbine, thereby forcing the turbine to rotate) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 3, Gokhale in view of Wacknov teaches the invention as claimed and as discussed above. Gokhale in view of Wacknov does not teach, as discussed so far, wherein the burner is configured to continuously combust during operation of the microturbine system to drive the generator.
Wacknov teaches (Figures 1-23) wherein the burner (50) is configured to continuously combust (due to the fuel or fuel/air mixture being injected to the interior of the combustor; see Paragraph 0039 and Figures 1D-2) during operation of the microturbine system (Figure 2) to drive the generator (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov to include the burner being configured to continuously combust during operation of the microturbine system to drive the generator, as taught by Wacknov, for the same reasons discussed above in claim 1.
Regarding Claim 12, Gokhale in view of Wacknov teaches the invention as claimed and as discussed above. Gokhale teaches the engine being used in a motor vehicle (Paragraph 0009 and 0011). Gokhale in view of Wacknov does not teach, as discussed so far, wherein the vehicle is a hybrid electric vehicle comprising a battery pack, and the generator is configured to provide power to the battery pack.
Wacknov teaches (Figures 1-23) a microturbine system (Paragraph 0003; see Figure 2) for a vehicle (Paragraph 0218), wherein the vehicle is a hybrid electric vehicle (DC load may be any DC powered system, such as a hybrid vehicle) comprising a battery pack (210, 320; see Paragraph 0069), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov to include the hybrid electric vehicle comprising a battery pack, and the generator is configured to provide power to the battery pack, as taught by Wacknov in order to store energy for use during start up to start a prime mover (Paragraph 0069 of Wacknov).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2017/0138317) in view of Wacknov et al. (US 2002/0175522) as applied to claim 1 above, and further in view of Butzke (US 2013/0239548).
Regarding Claim 4, Gokhale in view of Wacknov teaches the invention as claimed and as discussed above. Gokhale teaches (Figures 1-3) the use of engine sensors detecting temperatures and/or pressures and may be arranged at the inlet of the high-pressure turbine and at the exhaust manifold (see Paragraphs 0034-0035). Gokhale in view of Wacknov does not teach, as discussed so far, pressure sensors coupled upstream and downstream of the aftertreatment device.
Butzke teaches (Figures 1-2) an aftertreatment device (20) for an engine (12) having a first pressure sensor (66) operably coupled upstream (see Figure 1) of the aftertreatment device (20) and a second pressure sensor (68) operably coupled downstream (see Figure 1) of the aftertreatment device (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov to include the pressure sensors coupled upstream and downstream of the aftertreatment device, as taught by Butzke, in order to compare the determined pressure differential across the diesel particulate filter to a threshold pressure differential and determine if a regeneration event is required (Paragraph 0028 of Butzke).
Regarding Claim 5, Gokhale in view of Wacknov and Butzke teaches the invention as claimed and as discussed above. Gokhale in view of Wacknov and Butzke does not teach, as discussed so far, an electronic control unit (ECU) configured to obtain sensor readings from the first pressure sensor and the 
Butzke teaches (Figures 1-2) an electronic control unit (80) configured to obtain sensor readings from the first pressure sensor (66) and the second pressure sensor (68), determine a pressure differential from the obtained sensor readings (Paragraph 0027), and compare the pressure differential to a pressure differential threshold (Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov and Butzke to include the electronic control unit being configured to obtain sensor readings from the first pressure sensor and the second pressure sensor, determine a pressure differential from the obtained sensor readings, and compare the pressure differential to a pressure differential threshold, as taught by Butzke, in order to compare the determined pressure differential across the diesel particulate filter to a threshold pressure differential and determine if a regeneration event is required (Paragraph 0028 of Butzke).
Regarding Claim 6, Gokhale in view of Wacknov and Butzke teaches the invention as claimed and as discussed above. Gokhale in view of Wacknov and Butzke does not teach, as discussed so far, that the aftertreatment device is actively regenerated when the pressure differential is greater than the pressure differential threshold.
Butzke teaches (Figures 1-2) that the aftertreatment device (20) is actively regenerated when the pressure differential is greater than the pressure differential (see Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov and Butzke to include the aftertreatment device being actively regenerated when the pressure differential is greater than the pressure differential threshold, as taught by Butzke, in order to compare the determined pressure differential across the diesel particulate filter to a threshold pressure differential and determine if a regeneration event is required (Paragraph 0028 of Butzke).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2017/0138317) in view of Wacknov et al. (US 2002/0175522) as applied to claim 1 above, and further in view of Post et al. (US 2009/0229586) and DeHart (US 2010/0043430).
Regarding Claim 7, Gokhale in view of Wacknov teaches the invention as claimed and as discussed above. Gokhale in view of Waknov does not teach, as discussed so far, an aftertreatment temperature sensor operatively coupled downstream of the aftertreatment device, wherein an electronic control unit is configured to obtain sensor readings from the aftertreatment temperature sensor to determine an aftertreatment temperature and compare the aftertreatment temperature to an aftertreatment temperature threshold.
Post teaches (Figure 1) an aftertreatment temperature sensor (44) operably coupled downstream of the aftertreatment device (at 42), wherein an electronic control unit (50) is configured to obtain sensor readings (Paragraph 0032) from the aftertreatment temperature sensor (44) to determine an aftertreatment temperature (via 44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov to include the aftertreatment temperature sensor operatively coupled downstream of the aftertreatment device, wherein an electronic control unit is configured to obtain sensor readings from the aftertreatment temperature sensor to determine an aftertreatement temperature, as taught by Post, in order to control the injection amount for the fuel, the exhaust gas recirculation, and the throttle valve (Paragraphs 0028 and 0030 of Post).
Gokhale in view of Wacknov and Post does not teach comparing the aftertreatment temperature to an aftertreatment temperature threshold.
DeHart teaches (Figures 1-3) an engine for a vehicle (see Figures 1-2) including an exhaust aftertreatment device (26) and a aftertreatment temperature sensor (84) operatively coupled downstream of the aftertreatment device (26), wherein a controller (60) compares the aftertreatment temperature (from 84) to an aftertreatment temperature threshold (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov and Post to include the comparison of the aftertreatment temperature to an aftertreatment temperature threshold by the controller, as taught by 
Regarding Claim 8, Gokhale in view of Wacknov, Post, and DeHart teaches the invention as claimed and as discussed above. Gokhale in view of Wacknov, Post, and DeHart does not teach, as discussed so far, wherein the electronic control unit is configured to reduce a speed of the compressor, reduce a speed of the turbine, or reduce the speed of the compressor and the speed of the turbine when the aftertreatment temperature is greater than the aftertreatment temperature threshold.
Post teaches (Figure 1) an electronic control unit (50) that is configured to reduce a speed of the compressor (14, via control of the air supply current) and/or reduce a speed of the turbine (33, via control of the air supply current) based on the aftertreatment sensors (41, 43, 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov, Post, and DeHart to include the electronic control unit configured to reduce a speed of the compressor and/or reduce a speed of the turbine based on the aftertreatment sensors, as taught by Post, for the same reasons discussed above in claim 7.
As discussed in claim 7 above, DeHart teaches (Figures 1-3) an engine for a vehicle (see Figures 1-2) including an exhaust aftertreatment device (26) and a aftertreatment temperature sensor (84) coupled downstream of the aftertreatment device (26), wherein a controller (60) compares the aftertreatment temperature (from 84) to an aftertreatment temperature threshold (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov, Post, and DeHart to include the comparison of the aftertreatment temperature to an aftertreatment temperature threshold by the controller, as taught by DeHart, in order to lower the temperature of the engine exhaust when the engine is operated at low loads to support regeneration of exhaust aftertreatment devices (Paragraph 0008 of DeHart).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale (US 2017/0138317) in view of Wacknov et al. (US 2002/0175522) as applied to claim 1 above, and further in view of Surnilla et al. (US 2015/0101564) and Thomas et al. (US 2016/0160723).
Regarding Claim 9, Gokhale in view of Wacknov teaches the invention as claimed and as discussed above. Gokhale in view of Wacknov does not teach wherein an electronic control unit (ECU) is configured to compare an air-fuel-ratio (AFR) to an AFR threshold, wherein the ECU is configured to compare an aftertreatment temperature to an aftertreatement temperature threshold when the air-fuel-ratio (AFR) is greater than the AFR threshold, wherein the ECU is configured to cause the aftertreatment device to engage in active regeneration when the aftertreatment temperature is greater than the aftertreatment temperature threshold.
Surnilla teaches (Figures 1-4) an electronic control unit (12) that is configured to compare an air-fuel-ratio (based on the output of the exhaust oxygen sensor, at 410) to an air-fuel ratio threshold (Paragraph 0065), wherein the electronic control unit (12) is configured to compare an aftertreatment temperature to an aftertreatment temperature threshold (the exhaust passages 170, 180 may include one or more exhaust aftertreatment devices and low pressure EGR may be provided when the exhaust gas temperature is above a threshold; see Paragraphs 0023-0024 and Figure 1) when the air-fuel ratio is greater than the air-fuel ratio threshold (see Paragraphs 0054-0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov to include the electronic control unit being configured to compare an air-fuel ratio to an air-fuel ratio threshold, wherein the electronic control unit is configured to compare an aftertreatment temperature to an aftertreatment temperature threshold when the air-fuel-ratio is greater than the AFR ratio, as taught by Surnilla, in order to compensate for an air-fuel ratio that is too rich or too lean (Paragraph 0014 of Surnilla).
Thomas teaches (Figures 1-4) wherein the controller (12) is configured to cause an aftertreatment device (71, 72) to engage in active regeneration when the aftertreatment temperature is greater than the aftertreatment temperature threshold (see Paragraph 0066).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov and Surnilla to have the controller be configured to cause the aftertreatment device to engage in active regeneration when the aftertreatment temperature is greater than the aftertreatment temperature threshold, as taught by Thomas, in order to improve the particulate filter regeneration efficacy (Paragraph 0066 of Thomas).
Regarding Claim 10, Gokhale in view of Wacknov, Surnilla, and Thomas teaches the invention as claimed and as discussed above. Gokhale in view of Wacknov, Surnilla, and Thomas does not teach, as discussed so far, wherein the electronic control unit (ECU) is configured to reduce fuel or increase a speed of the compressor when the air-fuel-ratio (AFR) is less than the AFR threshold.
Surnilla teaches (Figures 1-4) an electronic control unit (12) that is configured to reduce fuel (by adjusting a fuel injection, see Paragraph 0065) when the air-fuel ratio is less than the air-fuel ratio threshold (Paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov, Surnilla, and Thomas to include the electronic control unit being configured to reduce fuel when the air-fuel ratio is less than the air-fuel ratio threshold, as taught by Surnilla, for the same reasons discussed above in claim 9.
Regarding Claim 11, Gokhale in view of Wacknov, Surnilla, and Thomas teaches the invention as claimed and as discussed above. As discussed above, Surnilla teaches (Figures 1-4) wherein the electronic control unit (12) is configured to compare an aftertreatment temperature to an aftertreatment temperature threshold (the exhaust passages 170, 180 may include one or more exhaust aftertreatment devices and low pressure EGR may be provided when the exhaust gas temperature is above a threshold; see Paragraphs 0023-0024 and Figure 1) when the air-fuel ratio is greater than the air-fuel ratio threshold (see Paragraphs 0054-0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gokhale in view of Wacknov, Surnilla, and Thomas to include the electronic control unit being configured to compare an aftertreatment temperature to an aftertreatment temperature threshold when the air-fuel-ratio is greater than the AFR ratio, as taught by Surnilla, for the same reasons discussed above in claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-12 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741